Citation Nr: 0009092	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  95-32 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for allergic rhinitis.

2.  Entitlement to an increased (compensable) rating for 
hypertension.

3.  Evaluation of upper gastrointestinal bleeding secondary 
to acute gastritis, evaluated as zero percent disabling from 
February 9, 1994.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to May 
1976 and from December 1982 to October 1990.

By a decision entered in June 1995, the RO granted service 
connection for upper gastrointestinal bleeding secondary to 
acute gastritis, and assigned a zero percent (noncompensable) 
evaluation therefor, effective from February 9, 1994.  The RO 
also denied an application to reopen a claim of service 
connection for allergic rhinitis.  The veteran perfected an 
appeal of those determinations to the Board of Veterans' 
Appeals (Board), see 38 U.S.C.A. § 7105 (West 1991), and the 
Board remanded the claims for further development in June and 
November 1997.

In September 1998, while the latter remand was pending, the 
RO entered a decision denying a claim for an increased 
(compensable) rating for service-connected hypertension.  The 
veteran perfected an appeal of that determination, and the 
case was returned to the Board in September 1999.

In its June 1997 remand, the Board framed the veteran's 
gastritis claim in terms of his entitlement to an increased 
rating.  Since that time, however, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) has 
indicated that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings"), 
and dissatisfaction with determinations on later filed claims 
for increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  Inasmuch as the veteran's gastritis 
claim was placed in appellate status by a notice of 
disagreement (NOD) expressing dissatisfaction with the 
original rating assigned, the Board has re-characterized the 
claim as set forth above.

The veteran has had two Board hearings during the course of 
the present appeal.  The first such hearing, held in August 
1997, was conducted by one member of the Board, and the 
second hearing, held in October 1999, was conducted by 
another.  Because the law requires that each member who 
conducts a hearing on appeal participate in the Board's final 
determination, see 38 U.S.C.A. § 7107(c) (West Supp. 1999) 
and 38 C.F.R. § 20.707 (1999), this appeal is now being 
considered by an expanded panel of the Board.

(The matter of the evaluation to be assigned for upper 
gastrointestinal bleeding secondary to acute gastritis is 
addressed in the REMAND below.)


FINDINGS OF FACT

1.  In March 1982, following the veteran's first period of 
active service, the Board denied service connection for 
rhinitis with headaches and eye problems.

2.  In April 1991, following the veteran's second period of 
active service, the RO denied service connection for allergic 
rhinitis and pharyngitis associated with hay fever.  The 
veteran was notified of the RO's determination, and his 
appellate rights, but did not initiate an appeal within one 
year.

3.  The evidence received since the time of the April 1991 
decision is cumulative and redundant.

4.  The veteran's service-connected hypertension is 
manifested by diastolic pressure predominantly less than 100, 
and by systolic pressure predominantly less than 160.  
Although he takes medication for control of hypertension, the 
evidence does not establish a history of diastolic pressure 
predominantly 100 or more.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim of service connection for allergic rhinitis.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5108, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.156, 3.303, 3.306, 20.1100, 
20.1103 (1999); 38 C.F.R. § 19.129 (1991).

2.  The criteria for an increased (compensable) rating for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104 (Diagnostic 
Code 7101) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Allergic Rhinitis

The veteran maintains that service connection should be 
granted for allergic rhinitis.  He contends that he first had 
problems with rhinitis in 1972, soon after he entered the 
military.  He says that he has had continuing difficulties 
since that time, and denies any history of problems prior to 
his first period of active duty.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303(a), 3.306 (1999).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

In March 1982, following the veteran's first period of active 
service, the Board entered a decision denying service 
connection for rhinitis with headaches and eye problems.  The 
Board determined that the veteran's rhinitis pre-existed 
service, and had not been aggravated by service.  See 
38 C.F.R. § 20.1100 (1999).

The veteran re-entered service in December 1982, and served 
on active duty until October 1990.  Thereafter, in April 
1991, the RO denied service connection for allergic rhinitis 
and pharyngitis associated with hay fever.  The RO noted that 
the Board had previously denied service connection for 
rhinitis in 1982, and concluded that aggravation of the 
condition during the second period of service had not been 
shown.  The veteran was notified of the RO's determination, 
and his appellate rights, but did not initiate an appeal 
within one year.  See 38 C.F.R. § 19.129 (1991).  As a 
result, that decision became final.  See 38 C.F.R. § 20.1103 
(1999).

Because the claim of service connection for allergic rhinitis 
has been denied previously, the current claim may be 
considered on the merits only if new and material evidence 
has been received since the time of the last final 
disallowance.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans 
v. Brown, 9 Vet. App. 273 (1996).  The Board must consider 
the question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a) (1999); Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. 
§ 3.156(a) (1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the Board finds that the evidence 
received since the time of the last final disallowance is not 
"new."  The present record contains evidence that was not 
in the file in April 1991, including additional service 
records, additional VA treatment records, and the transcripts 
of Board hearings held in August 1997 and October 1999.  
However, this evidence is cumulative and redundant of 
evidence previously considered.  The additional service 
records contain no new information pertaining to the 
veteran's allergic rhinitis, and VA has previously considered 
statements and testimony to the effect that the veteran was 
treated for rhinitis in service and that the condition should 
be service-connected.  Moreover, as to the medical evidence 
received since April 1991, that evidence serves only to 
reiterate a conclusion not questioned in prior adjudications, 
i.e., that the veteran suffers from recurrent difficulties 
with allergic rhinitis.

In reaching its conclusion that the evidence received since 
April 1991 is not new, the Board has not overlooked the fact 
that service medical records from the veteran's second period 
of active service, of record in April 1991, are no longer in 
the file.  Even if that evidence was currently of record, 
however, it could not serve as the basis for reopening the 
veteran's claim.  This is so because that evidence was 
previously considered in April 1991.  Hence, it would not be 
"new."

Absent the presentation of new and material evidence, the 
Board does not have jurisdiction to review the former 
disposition.  Butler v. Brown, 9 Vet. App. 167 (1996).  The 
application to reopen is therefore denied.


II.  Hypertension

The veteran maintains that his service-connected hypertension 
has increased in severity.  He says that continuous 
medication is required for control of the condition, and that 
his dosage has been increased in recent years.

In the context of a claim for an increased rating, a mere 
allegation that the disability has worsened is sufficient to 
establish a well-grounded claim.  See Arms v. West, 12 Vet. 
App. 188, 200 (1999); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim is 
"well grounded."  38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

Hypertension is evaluated in accordance with the criteria set 
forth in 38 C.F.R. § 4.104, Diagnostic Code 7101 (1999).  A 
10 percent rating is warranted if hypertension is manifested 
by diastolic blood pressure predominantly 100 or more, or if 
the systolic pressure is predominantly 160 or more.  A 10 
percent rating is also warranted if the condition requires 
continuous medication for control, and there is a history of 
diastolic pressure predominantly 100 or more.  A 20 percent 
rating is warranted if the diastolic pressure is 
predominantly 110 or more, or if the systolic pressure is 
predominantly 200 or more.  A 40 percent rating is warranted 
if the diastolic pressure is predominantly 120 or more, and a 
60 percent rating is warranted if the diastolic pressure is 
predominantly 130 or more.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  In assessing a claim 
for an increased rating, the history of the disability should 
be considered.  38 C.F.R. § 4.1 (1999); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Applying the foregoing principles to the facts of the present 
case, the Board finds that the preponderance of the evidence 
is against the assignment of an increased (compensable) 
rating for hypertension.  When the veteran's blood pressure 
was measured in February and May 1998, it was noted to be 
144/86 and 147/90, respectively.  A review of the record 
shows that he has never had a diastolic reading of more than 
99, with the exception of a single reading of 100 during his 
second period of service, as noted in an April 1991 rating 
decision.  In addition, there is nothing in the record to 
show that he has ever registered a systolic reading in excess 
of 159.  Consequently, there is no basis for concluding that 
his hypertension is manifested by diastolic pressure 
predominantly 100 or more, and by systolic pressure 
predominantly 160 or more.  Moreover, in light of the fact 
that he has had only one diastolic reading greater than 99, 
there is no basis for concluding that his hypertension was 
manifested by a diastolic pressure predominantly 100 or more 
prior to medication.  Consequently, the claim for an 
increased (compensable) rating must be denied.


ORDER

The application to reopen the claim of service connection for 
allergic rhinitis is denied.

The claim for an increased (compensable) rating for 
hypertension is denied.


REMAND

The veteran contends that he has loose stools as a result of 
an episode of gastritis and gastrointestinal bleeding in 
February 1994.  He has also suggested that his digestive 
system is sensitive to certain types of food and drink, and 
says that he has had abdominal pain in the past.

It is not entirely clear from the current record whether the 
veteran has suffered any residuals of the gastritis and 
gastrointestinal bleeding for which he was hospitalized in 
February 1994.  He complained of right-sided pain in April 
1994, but it appears that that may have been the result of a 
urinary tract infection.  He was also treated for recurring 
left flank pain and hematuria in February 1995.  However, it 
appears that those complaints may have been attributable to a 
cyst identified on ultrasound in May 1995, rather than to the 
episode of acute gastritis.  Nevertheless, because the 
veteran claims the presence of residuals, because he has not 
been specifically examined for the purpose of determining 
whether he suffered any residuals of gastritis and 
gastrointestinal bleeding following his discharge from the 
hospital in February 1994, and because resolution of this 
question calls for specialized expertise and the exercise of 
medical judgment, and is therefore beyond the Board's 
purview, see Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), the Board will remand the matter to the RO for an 
examination and medical opinion.  38 C.F.R. §§ 3.327, 19.9 
(1999).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

		1.  The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for problems associated 
with gastritis and gastrointestinal 
bleeding that has not already been made 
part of the record, and should assist 
him in obtaining such evidence following 
the procedures set forth in 38 C.F.R. 
§ 3.159 (1999).  The RO should make an 
effort to ensure that all relevant 
records of VA treatment have been 
obtained for review.  The veteran should 
be given a reasonable opportunity to 
respond to the RO's communications, and 
any additional evidence received should 
be associated with the claims folder.

		2.  After the above development has been 
completed, the veteran should be 
scheduled for a gastrointestinal 
examination.  The examiner(s) should 
review the claims folder, examine the 
veteran, perform any necessary testing, 
and provide an opinion as to whether the 
veteran has suffered residuals 
associated with gastritis and 
gastrointestinal bleeding, or treatment 
therefor, since his discharge from the 
hospital in February 1994.  In so doing, 
the examiner(s) should specifically 
indicate whether it is at least as 
likely as not that the right-sided pain 
complained of in April 1994, or the left 
flank pain noted in February 1995, were 
residuals of gastritis and 
gastrointestinal bleeding treated in 
February 1994.  If it is determined that 
that veteran did suffer residuals of 
gastritis and gastrointestinal bleeding 
subsequent to hospital discharge (to 
include, for example, loose stools, 
intolerance to certain types of food or 
drink, and/or abdominal discomfort), if 
even for a limited time, the examiner(s) 
should fully describe the extent and 
severity of such residuals, and should 
indicate the point in time, if any, that 
any such residuals subsided.  A complete 
rationale for all opinions should be 
provided.

		3.  The RO should thereafter take 
adjudicatory action on the matter of the 
evaluation to be assigned for service-
connected gastrointestinal bleeding 
secondary to acute gastritis.  In so 
doing, the RO should consider "staged" 
ratings in accordance with Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  
If the benefit sought is denied, a 
supplemental statement of the case 
(SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



			
	MARK F. HALSEY	LAWRENCE M. SULLIVAN
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	GEORGE R. SENYK
Member, Board of Veterans' Appeals

 



